Citation Nr: 1123963	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, psychosis not otherwise specified, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claims of entitlement to service connection for depression, anxiety, PTSD, and bilateral hearing loss.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims, as VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the claims file are dated in September 2010.  On remand, the AMC must obtain any updated VA treatment records and associate such with the claims file.  There is no indication that the Veteran receives private treatment for his psychiatric disorders or bilateral hearing loss.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claims regarding his psychiatric disorders, a VA psychological examination is required in order to determine is any psychiatric disorder found present is related to service, or the Veteran's service-connected tinnitus.  During the appellate period, the Veteran has been treated for depression, diagnosed as major depressive disorder, depressive disorder, and depression; anxiety disorder; psychosis not otherwise specified; and PTSD.  He has asserted that his depression is secondary to his service-connected tinnitus.  

The Board notes that at the time of the Veteran's Report of Medical History, dated in May 1979 and conducted for purpose of separation from service, he reported a history of depression or excessive worry.  By a July 1979 Statement of Medical Condition, the Veteran asserted that there had been no change in his medical condition since the time of his last examination.  It remains unclear to the Board if any of the Veteran's current psychiatric disorders are related to service, specifically to include his reported depression.  

The Veteran has reported a number of in-service stressors that he asserts are the bases for his current PTSD.  The RO sought clarification as to the dates, locations, and names of pertinent parties and the Veteran has described his stressors on a number of occasions.

In his September 2008 statement, the Veteran asserted that he was assigned to the 5th Infantry Division at Fort Polk, Louisiana, during the time frames of November 1977 to December 1977, or April 1977 to June 1977, and experienced a fire related to ignition problems during a demolition training exercise.  The Veteran asserted that he had to fight the fire all night long and feared for his life.  In a May 2009 statement, the Veteran reported that at the time of the fire he was assigned to Delta Company, 1st of the 2nd Division, at Fort Leonardwood, Missouri, and that such fire occurred during the time frame of August 1977 to October 1977.  Report of telephone contact in May 2009 indicates that the Veteran reported that he thought he was assigned to the 5th Eng Bn at the time of the fire. 

In his September 2008 statement, the Veteran asserted that during the time frame of April 1979 to June 1979, while assigned to the 5th Infantry Division at Fort Polk, Louisiana, he was highly intoxicated and went with three friends, one of whom was named A.W., to another company's barracks.  The Veteran asserted that A.W. approached some soldiers and pulled a gun and that the Veteran left the scene immediately.  He asserted that he went on leave for two weeks and when he returned, was charged with criminal activity.  He asserted that he went to trial and was found not guilty and that the other two soldiers involved were found guilty of armed robbery and sent to prison.  He asserts that he feared for his life in that he thought he would have to go to prison.  

In his September 2008 statement, the Veteran asserted that during the time frame of January 1979 to March 1979, while at Fort Polk, Louisiana, he witnessed two soldiers jumped to their deaths from a building and one other soldier hang himself from a window on the south side of the post.  The Veteran asserted that he called the military police immediately.  While the Veteran provided the time frame of January 1979 to March 1979 at the top of his typed statement, he also, in the body of his statement, reported that such incident occurred on or about the middle of 1979. 

At the time of his October 2009 Notice of Disagreement, the Veteran reported that he witnessed the murder of a soldier in his squad, P.M.  The Veteran reported that during the time frame of January 1979 to March 1979, he was riding in a car with P.M. in Texas on leave and someone shot P.M. from outside of the car and that he jumped out of the car and ran away.

During VA treatment in October 2009, the Veteran reported that he was in Luxemburg and had to dig mines and while there he was attacked and also saw someone trip over a land mine and die.  At that time, he also reported that he had to clean up some radiation on an island in Hawaii.  

In a July 2010 statement, the Veteran asserted that in 1978, he was traveling in Germany and was assisting the Luxembourg army.  He asserted that while out on a reconnaissance mission, he encountered hostile forces and the vehicle in which he was traveling was not equipped with weaponry.  He asserted that he had traveled outside of his perimeter, into enemy territory.  He reported that while retreating, he was fired upon by the enemy.  

The Board notes that during the appellate period, the Veteran has asserted that he was generally fearful for his life while completing his assigned duties as a demolition specialist.  The Veteran's service separation document, his DD-214, indicates that his military occupational specialty was combat engineer.  He has offered lay statements that he was a demolition specialist.  His DA Form 2, included in his service personnel records, indicates that he was a demolition assistant.  

A response from the U.S. Army & Joint Services Record Research Center (JSRRC), dated in July 2009, indicates that JSRRC was unable to verify the Veteran's claimed PTSD stressor of being involved in a fire during the time frame dated from August 1977 to October 1977.  A July 2009 response from JSRRC indicates that they were unable to verify other stressors.  There is no indication that the RO sought verification of the stressors the Veteran reported later in time during the appellate period, or that they provided the JSRRC the alternate date ranges of November 1977 to December 1977, or April 1977 to June 1977, nor is it clear which base, Fort Leonardwood or Fort Polk, was used in the attempt to verify the claimed fire stressor.  

It is clear to the Board that the Veteran's claimed PTSD stressors have varied significantly over the course of the appeal and further development as to the verification of such claimed stressors is required prior to adjudication of the claim.  

As to the issue of entitlement to service connection for bilateral hearing loss, the Board notes that the Veteran reported that he noticed a severe ringing in his ears subsequent to grenade explosives.  By the September 2009 rating decision, the RO conceded acoustic trauma and, subsequent to VA audiological examination in September 2009, granted the Veteran service connection for tinnitus.  

At the time of the September 2009 VA audiological examination, the examiner noted that the Veteran's hearing acuity was normal at the time of his separation from service and opined that as such, his current bilateral hearing loss was less likely related to service, including military noise exposure.

It is significant that careful review of the Veteran's statements made during the appellate period reveals that the Veteran has not asserted when his bilateral hearing loss began or long he has experienced such.  The examiner, in September 2009, inquired as to the onset and course of the Veteran's tinnitus, but not his bilateral hearing loss.  As VA has conceded acoustic trauma during service, and the Veteran has not been asked to describe the onset or course of his bilateral hearing loss, a new VA audiological examination is required in order for an examiner to opine as to whether any current bilateral hearing loss is related to the severe ringing the Veteran asserts he experienced during service; whether such loss is related to the Veteran's current tinnitus; or whether the Veteran's current loss had its onset during service and has existed continuously since separation from service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file treatment records from the VA Medical Center (VAMC) in West Palm Beach, Florida, dated from September 2010 to the present.

2.  Provide the Veteran an opportunity to supplement the record with any assertions as to the onset or course of his current bilateral hearing loss.  Specifically, the AMC/RO must inquire as to whether the Veteran asserts that he experienced bilateral hearing loss during service, or continuously since the time of his separation from service to the present.

3.  Provide the Veteran another opportunity to supplement the record with any additional details concerning stressors, particularly the unit to which he was assigned; the time periods reflecting the occurrences of his claimed stressors (i.e. month and year); the location of said occurrences; the names of individuals injured or killed; "buddy statements" containing verifiable information, to include time periods, regarding the events claimed as "stressors" during his military service; and any other information which could be used to substantiate his PTSD claim.

The Veteran must be specifically requested to confirm whether the fire he described occurred at Fort Leonardwood, Missouri, or Fort Polk, Louisiana.  

The Veteran should be advised that this information is necessary to obtain supportive evidence of the claimed stressful events in service and that he must be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.

4.  Forward the Veteran's statement of alleged PTSD stressors, as well as copies of his service personnel records and any other relevant evidence, to the JSRRC.  Request that JSRRC attempt to verify the alleged stressors.  A specific request should be made for information relating to:  

(1) a fire at either Fort Leonardwood, Missouri, or Fort Polk, Louisiana, during the time frames of November 1977 to December 1977, or April 1977 to June 1977, involving either the 5th Infantry Division, the 5th Eng Bn, or the Delta Company, 1st of the 2nd division; (2) a trial regarding the Veteran, while assigned to the 5th Infantry Division at Fort Polk, Louisiana, during the time frame of April 1979 to June 1979, and A.W. or other parties who went to prison for armed robbery; (3) the suicide deaths of soldiers stationed on the south side of Fort Polk, Louisiana, during the time frame of January 1979 to March 1979, or on or about the middle of March 1979; (4) the murder of a soldier, P.M., while on leave in Texas during the time frame of January 1979 to March 1979; (5) an attack on soldiers, or accidental death of soldiers, in Luxembourg while digging mines during the specific time frame and at the specific location, if any, the Veteran reports; (6) a clean-up assignment to remediate radiation on an island in Hawaii, during the specific time frame and at the specific location, if any, the Veteran reports; (7) reports of in-coming enemy fire during a reconnaissance mission assisting the Luxembourg army in 1978, or during a more specific time frame and at the specific location, if any, the Veteran reports.  

Request that JSRRC confirm the dates and locations of any foreign service, or service outside of Louisiana or Missouri.  If more detailed information is needed for such research, the Veteran should be given the opportunity to provide it.  If a negative response is received from JSRRC, the claims file must be properly documented in this regard.

5.  Subsequent to the above development, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining whether any acquired psychiatric disorder present, including but not limited to, depression, anxiety disorder, psychosis not otherwise specified, or PTSD, found present is related to service.

a) Prior to the examination, specify for the examiner the stressor or stressors that it is determined is/are established by the record, and the examiner must be instructed that only that/those event(s) may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.

b) The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c)  If a diagnosis of PTSD is appropriate, the examiner should specify:  (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found to be sufficient to produce PTSD by the examiner.

In this regard, the examiner must comment upon whether the Veteran's general stressor of being fearful for his life while completing his assigned duties as a demolition assistant is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to such stressor.

d)  If the examination results in a psychiatric diagnosis other than PTSD, including but not limited to, depression, anxiety disorder, or psychosis not otherwise specified, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service, including his in-service reported history of depression.

(e)  The examiner must also opine as to whether it is at least as likely as not that the Veteran's service-connected tinnitus aggravates the Veteran's nonservice-connected depression, or any other psychiatric disorder found present, beyond the natural progression of the disease.  If aggravation is found, the examiner should identify that aspect of the psychiatric disorder which is due to such aggravation.

In this regard, the examiner should consider the Veteran's statements as to any in-service psychiatric symptoms and the Veteran's lay statements of continuous psychiatric symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

6.  Schedule the Veteran for a VA examination to determine the etiology of his current bilateral hearing loss.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current bilateral hearing loss was incurred in service, or is otherwise related to service, including his conceded in-service acoustic trauma.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran's service-connected tinnitus aggravates the Veteran's nonservice-connected bilateral hearing loss beyond the natural progression of the disease.  If aggravation is found, the examiner should identify that aspect of the Veteran's bilateral hearing loss which is due to such aggravation.

In this regard, the examiner should consider the Veteran's statements, if any are submitted subsequent to the development undertaken by the AMC/RO, regarding any in-service diminished hearing acuity, and the Veteran's lay statements, if any, of continuous symptoms of hearing loss after service.  Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The claims folder must be made available to the examiners for review and its availability should be noted in the opinions that are provided.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  The examiners should fully articulate a sound reasoning for all conclusions made.

The Veteran should be advised of the consequences of his failure to report for any scheduled examinations, pursuant to 38 C.F.R. § 3.655 (2009).  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examinations.

7.  Then, readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case and allow him an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



